Judgment, Supreme Court, New York County (Arlene Silverman, J., at hearing; Herbert Adlerberg, J., at plea and sentence), rendered October 13, 1999, convicting defendant of criminal possession *619of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 11 years to life, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The court properly concluded that the police had an objective credible reason (see People v De Bour, 40 NY2d 210, 223 [1976]) to approach defendant and ask him for information, because an unidentified man, who reacted nervously upon making eye contact with one of the detectives, had been carrying heavy-looking bags that defendant had handed to him after defendant had unloaded them from a car. As the detective began requesting information from defendant, he observed what he recognized as a narcotics package in plain view through the opening, caused by a broken zipper, in one of the duffel bags placed on the ground, an opening that the court was able to view and assess dining the suppression hearing. This provided probable cause for defendant’s arrest and led to the lawful recovery of additional drugs.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Tom, J.P., Saxe, Rosenberger and Marlow, JJ.